Broyles, C. J.
It is well settled that if a policy of insurance is capable of being construed in two ways, that interpretation must be placed upon it which is most favorable to the insured. Massachusetts Benefit Life Association v. Robinson, 104 Ga. 256 (2) (30 S. E. 198, 42 L. R. A. 261). In the instant case the constitution and by-laws of the defendant society constitute the policy of insurance. Section 5 of article XIII provides, that “The death *351benefit of a deceased member, wben in good standing, as hereinafter specified, and if not disqualified, by article XII, section 2, or otherwise, shall be two hundred ($200) dollars. . . The words fin good standing/ as hereinbefore or hereinafter used, shall be held to mean only those members-who shall have paid all current dues . . due or payable to the society at the time of his death.” (Italics ours.) (Article XII, section 2, refers to the payment of “weekly benefits” only, and is immaterial in this case.) Sections 1 and 2 of article XV are as follorvs: “Sec. 1. Any member of this society who owes $2.00 or over shall be in arrears and so remain until same is paid, and as long as a member is in arrears . . he is not entitled to any sick, mourning, death benefits, or funeral expenses. Sec. 2. When a member becomes in arrears he must pay all dues and fines in full, and he does not become in good standing until fifteen days after his payment is read by the financial secretary at a regular meeting of the society.”
There being an apparent conflict between the provisions of the two articles quoted, as to when a member is “in good standing,” the construction most favorable to the insured must be adopted. While the undisputed evidence showed that the deceased member was in arrears as to Ms current dues to the amount of $2, shortly before his death, and that he died before his payment was read by the financial secretary at a regular meeting of the society, it is also undisputed, in the pleadings and the evidence, that at the time of his death he had paid all the dues owing by him to the society, Ft follows that he was “in good standing”, when he died, and that he was entitled to the death benefit, and that a verdict for the plaintiff was demanded. Under this ruling it is not necessary to pass upon the alleged errors in the charge of the court. The overruling of the motion for a new trial was error.

Judgment reversed.


Luke, J., concurs. Bloodworth, J., dissents.